United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-2835
                                      ___________

Edward J. Priebe,                      *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
City of Spearfish; David Batdorf,      *
                                       * [UNPUBLISHED]
             Appellees.                *
                                  ___________

                            Submitted: November 6, 1998
                                Filed: December 4, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Edward J. Priebe appeals from the district court’s1 order granting summary
judgment for defendants in his civil rights action. Having carefully reviewed the
record, we affirm the judgment of the district court for the reasons set forth in its order.
See 8th Cir. R. 47B.




       1
       The Honorable Richard H. Battey, Chief Judge, United States District Court for
the District of South Dakota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-